Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I:	Claims 1, 28 and 34 are drawn to: determining whether a consensus has been achieved for adding a block to a distributed ledger/blockchain; provided by an approving participant block approvals for a candidate block to add to the distributed ledge/blockchain; calculating a total block approval stake that the approving participants have  and identifying a total stake that participants have in the distributed ledger/blockchain; and indicating that the consensus has been achieved for adding the candidate block to the distributed ledger/blockchain and classified in Group/Subgroup H04L2209/38; G06F16/182.
Group II: 	Claim 22 is directed to: storing a block comprising: a header that includes: a unit group identifier; a previous block header hash; a transactions hash tree root; and a previous block approvals hash tree root; transactions; and previous block approvals and classified in Group/Subgroup H04L9/3236; G06Q20/401.
Group III: 	Claim 24 is directed to: storing a block approval comprising a signed candidate block header hash and classified in Group/Subgroup H04L9/3247.

Group V: 	Claim 26 is directed to: storing an epoch approval comprising a slot identifier and a signed block header hash and classified in Group/Subgroup H04L9/3297.
Group VI: 	Claim 27 is directed to: creating a candidate block by a participant in a blockchain network to generate an indication of whether the participant is authorized to be a creating participant of the candidate block; that includes: a unit group identifier owned by the participant; a previous block header hash of a previous block; a transactions hash tree root of a hash tree of transactions; and a previous block approval hash tree root of a hash tree of previous block approvals; adding to the candidate block transactions; and adding to the candidate block previous block approvals; and broadcasting the block to participants in the blockchain network and classified in Group/Subgroup G06F21/6218; H04L/3236.
Group VII: 	Claim 35 is directed to: transferring assets of a participant from an originating subchain of a blockchain to multiple category subchains of the blockchain, comprising:   receive a divide transaction to divide the originating subchain into multiple subchains, each subchain having a category; identify a target category; broadcast a send transaction for recording in the originating subchain, the send transaction for transferring assets of the participant from the originating subchain to a target subchain for the target category; and broadcast transactions that specify the target category for recording in the target subchain and classified in Group/Subgroup G06Q20/389; G06Q20/40.


The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior arts applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/TECHANE GERGISO/Primary Examiner, Art Unit 2494